          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

MATRYNE DEWITT VAIL                                           PLAINTIFF

v.                      No. 3:18-cv-207-DPM

MIKE ALLEN and RON COLEMAN                              DEFENDANTS

                            JUDGMENT
     Vail's complaint is dismissed without prejudice.


                                                         (/
                                     D.P. Marshall Jr.
                                     United States District Judge

                                          7   ~v,v,r to q
                                                        I
